Citation Nr: 0704639	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  06-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied entitlement to TDIU.

In February 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2006).


FINDINGS OF FACT

1.  The veteran is 83 years old and has been retired since 
1985.  

2.  The veteran's service-connected disabilities are cold 
injuries of both feet, each evaluated as 30 percent disabling 
per foot, for a combined disability rating of 60 percent.  

3.  The veteran's service-connected cold injury disabilities 
of both feet are not of such severity as to preclude all 
forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected cold injury 
disabilities of both feet have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for TDIU was 
received in November 2004.  The rating decision on appeal was 
dated in June 2005.  Prior to this decision, a duty to assist 
letter was initially issued in December 2004.  In this 
letter, the veteran was told of the requirements to TDIU, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of May 2006 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in 
another duty to assist letter submitted along with the July 
2006 statement of the case.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  TDIU

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2006).  

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16 (a)(2006).  

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

Under Diagnostic Code 7122 governing cold injury residuals, a 
maximum 30 percent evaluation requires arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Reynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran filed his claim for TDIU benefits in November 
2004.  At the time of this claim, he was service-connected 
for residuals of cold injuries to the left and right 
extremities, each evaluated as 30 percent disabling.  With 
consideration of the bilateral factor, his total combined 
disability evaluation for these disorders was 60 percent 
disabling.  38 C.F.R. § 4.25, 4.26, 4.104, Diagnostic Code 
7122 (2006).  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  The Board must 
now consider whether the veteran's service connected cold 
injury residuals render him unemployable.  

In support of his TDIU claim, the veteran has submitted 
employment information showing that he had worked as a truss 
shop foreman between 1976 and 1985 which ended after the 
company went out of business.  He last worked full time in 
1985.  

Private treatment records primarily address various 
nonservice related conditions and records from 1992 through 
2005 and records from 2005 are addressing cardiac problems.  
They reflect that the veteran suffers from numerous 
nonservice connected conditions including prostate problems, 
heart problems, hypertension, a benign brain tumor which was 
removed in 1992 with resultant seizure problems, generalized 
peripheral neuropathy, chronic obstructive pulmonary disease 
(COPD) and asthma, thoracic spine degenerative changes among 
others.  These records fail to provide any pertinent evidence 
regarding the effects of his service-connected cold injury of 
both feet on his employability.

The report from a June 2003 VA cold injuries examination is 
the earliest examination to have addressed in depth the 
veteran's cold injuries to his feet which were found to be 
related to his cold weather exposure while participating in 
the Battle of the Bulge.  He was noted to have complaints of 
cramping, as well as numbness and pain in both feet.  There 
were no amputations, no Reynaud's phenomenon.  He did have 
paresthesias and numbness.  He also had recurrent infections 
with athlete's foot.  He denied any ulcerations or skin 
breakdowns.  He also had no disturbances in his skin or nail 
growth and had no skin cancers in these areas.  He did 
occasionally have lower extremity edema, for which he took 
diuretics.  He also had sleep disturbances related to pain in 
his feet.  The examiner also noted that the veteran had 
excessive sweating on occasions as well as burning and sharp 
pain sensation of his feet.  

Physical examination revealed the veteran walked with a 
slightly labored and slow gait.  The skin on his lower 
extremities was normal skin color.  There was no edema, and 
the temperature was normal.  There was no significant 
atrophy, ulceration or skin breakdown.  He did have some 
fungal toenail infections on his first and second toenails of 
the left foot.  Otherwise his nails were normal.  
Neurologically, he had diminished sensation to light touch 
from his knee down to his distal toes bilaterally.  He did 
have some sensation, but it was markedly diminished.  His 
motor strength was grossly 5/5 throughout.  He had slightly 
diminished ankle range of motion of both feet, with plantar 
flexion approximately 0 to 45 degrees and dorsiflexion 0 to 5 
degrees.  He had pulses that were 1+ symmetrically.  The 
impression was significant cold injury sustained in the 
Battle of the Bulge with a significant residual compromise.  
It was likely that his current symptoms were related to the 
original injury.  X-rays taken of the feet were normal.  
There was no opinion as to the occupational effects of these 
cold injury residuals.  

Among the pertinent private evidence submitted was a 
September 2003 private medical report in which the veteran 
came in wanting to know if anything could be done about his 
feet.  The physician noted that there was alot wrong with his 
feet and skin in general.  He had very dry skin that was 
scaling.  He had a sclerotic skin appearance on his feet 
compatible with cold exposure.  He had dystrophic nails which 
were eaten and eroded away that would be compatible with 
fungus infection.  Photos and X-rays were taken of the feet.  
The remainder of the examination addressed the relationship 
of the veteran's bilateral foot problems to service, with no 
opinion given as to the occupational impact from such 
problems.  The toenail biopsy from the same month revealed 
findings consistent with onychomycosis, although fungus count 
was negative.  The photos revealed the feet to have dry 
peeling skin and yellowish frayed-looking toenails.  

The report of a June 2004 VA examination addressing arteries 
and veins does not contain an opinion as to the effects of 
the veteran's service-connected cold injury to his 
employability, but continues to provide evidence as to the 
severity of this condition and certain functional affects.  
At this examination he complained of having very little 
sensation below both knees.  He had pain, itching and skin 
discoloration of the anterior aspect of both feet.  Using a 
cream prescribed by a dermatologist helped very little.  He 
described cramping pains which he treated with Tylenol.  
There was no Reynaud's phenomenon, but he did have recurrent 
fungal infections and athlete's foot.  There were no 
ulcerations, skin breakdowns, or nail growth disturbance.  He 
had no cancers in the area.  He did have occasional lower 
extremity edema.  He did have excessive sweating on occasion, 
as well as burning and sharp sensations.  

Physical examination revealed diminished sensation below both 
knees to the feet and no sensation of his feet bilaterally.  
His skin was erythematous and he had cracking in the anterior 
aspect of his foot, approximately 20 percent of it, and also 
on his toes.  Pulses were normal.  He had decreased hair 
distribution.  There was no onychomycosis.  He had normal 
strength and normal reflexes.  The impression was of an 81 
year old male with significant cold injury with slightly 
worse pain over the past year, but otherwise same symptoms as 
2003.  

The report of a May 2006 VA cold injury examination reflects 
the history of the veteran having sustained a cold injury to 
his legs in 1945 while in combat during the Battle of the 
Bulge.  He indicated that he marched in ice and snow and also 
waded in irrigation ditches, which caused his legs to freeze.  
His course since onset was stable.  His treatment since 
service included foot care and other treatment.  His current 
treatment involved phototherapy and steroid creams received 
through the VA.  There were no side effects from treatment.  
There was no history of hospitalization, surgery, trauma or 
neoplasm.  The injury was a combat activity related cold 
injury.  He sustained frozen feet and his feet and toes were 
affected.  At the time of the acute injury he had pain, 
blisters, numbness, tingling, swelling and discoloration that 
lasted for 2 days and was treated with bed rest.  

Currently his pain was located in his bilateral feet and was 
worse in cold weather.  The pain was burning and the level 
was moderate.  There was no Reynaud's phenomena or 
hyperhidrosis of the affected parts.  He had mild tingling of 
the left and right foot with no weakness and no swelling.  
There were no muscle cramps before or after use.  There were 
no recurrent fungal infections.  He did have decreased or 
lost sensations located in his feet as well as red or blotchy 
red abnormal colorations of his feet.  There was no breakdown 
or ulceration or nail abnormality.  There was no change in 
the skin thickness of his feet.  He did have sleep 
disturbances due to his symptoms.  His current occupation was 
that he was retired.  

Physical examination revealed that he tended to walk on his 
heels rather than the balls of his feet.  His skin on both 
feet revealed red or blotchy color and the skin was thin and 
fragile.  His temperature was normal.  His skin was drier 
than normal on both feet, with cracks and fissures.  The skin 
texture was rough, with decreased hair growth.  There was no 
callus formation, no infections or ulcerations and no scars.  
Peripheral pulses of both feet were all normal.  There was no 
Reynaud's, edema, amputation or tissue loss in either foot.  
His deep tendon reflexes of knee jerks were 2+ bilaterally 
and ankle jerk was 2+ on the right and 1+ on the left.  Both 
feet had decreased sensory function to vibration and light 
touch.  He did have normal position sense.  There was no 
muscle atrophy, swollen joints or pes planus.  There was no 
hammer or claw toe deformity.  He had normal ligament 
strength in the affected areas.  No range of motion deficits 
were reported or observed.  No X-rays were taken.  The 
diagnosis was cold injury to his feet. 

The examiner commented on the occupational effect of the 
veteran's cold injury to both feet.  Generally the veteran 
was not employed.  There were some effects on the following 
daily activities.  His ability to do chores and shopping was 
mildly effected by his cold injury.  His ability to exercise 
and do recreation was moderately affected by the cold injury 
to both feet.  He was unable to do sports due to his cold 
injury condition.  There was no effect on his ability to 
travel, feed himself, bathe and dress himself, toilet or 
groom himself.  His sleep was effected and he got up several 
times every night due to itching of his feet.  The examiner 
noted that the veteran was not working as he was 83 years old 
and retired.  If he were working, the foot condition would 
only moderately affect his occupation status.

Based on a review of the evidence, the Board finds that a 
preponderance of the evidence is against a grant of TDIU in 
this matter.  Although the evidence does reflect ongoing and 
worsening symptomatology of both feet, the opinion of the 
examiner in the May 2006 examination provided an opinion as 
to the occupational effect of his service-connected cold 
injury residuals to both feet.  This examiner noted that the 
veteran was not working as he was 83 years old and retired, 
but pointed out that if he were working, the foot condition 
would only moderately affect his occupational status.  There 
are no other medical opinions of record that contradict this 
examiner's statement that the veteran's service-connected 
cold injury residuals to both feet would only moderately 
affect his ability to work.  Thus, although the evidence does 
reflect significant disability to both feet, for which he is 
in receipt of a 60 percent combined disability rating, the 
evidence fails to show that such disability would render him 
unemployable, were he to attempt to return to work.  

As the evidence reflects that the veteran's service-connected 
disabilities do not render him unemployable, the 
preponderance of the evidence is against the veteran's claim 
for TDIU and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

A TDIU due to service-connected disabilities is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


